Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
1.	Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on the specific combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Specifically, the new ground of rejection relies upon Louca et al. (US 10484257 B1). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 10-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al. (US 20140068348 A1) in view of Louca et al. (US 10484257 B1).

	Claim 1	Mondal teaches a method comprising:
detecting, by a network assurance service that monitors a network, (FIG. 1, CEM System 110, FIG. 2, Intelligent Monitor 208, ¶0017) a network issue in the network using a machine learning model and based on telemetry data captured in the network; (FIG. 4A, step S420, ¶0077, detecting an alert or network issue in the network; ¶0040 wherein the CEM comprises a machine learning model as it performs in automates process improvements, i.e. learns; ¶0077, wherein the itself alert comprises telemetry data; ¶0042, along with other network data gathered for the network, FIG. 2, 212) 
assigning, by the network assurance service, the detected network issue to an issue cluster by applying clustering to the feature vectors that represent the detected network issue and to a plurality of previously detected network issues; (FIG. 4A, step 430, and 490, ¶0078, identifying relevant alerts in the alert database, wherein such an identifying of relevant alerts clusters the detected alert together with other previously detected alerts)
selecting, by the network assurance service, a set of one or more actions for the detected network issue from among a plurality of actions associated with the previously detected network issues in the issue cluster, (¶0085, identifying suggested actions from among associated with the identity relevant alerts and information-elements) 
obtaining, by the network assurance service, context data for the detected network issue; (FIG. 5A, step 560, ¶0085, obtaining context the detected problem) and
providing, by the network assurance service and to a user interface, an indication of the detected network issue, the context data for the detected network issue, and the selected set of one or more actions. (FIG. 6B, step 680, ¶0087, providing an indication of root cause of the issue, i.e. context data of the issue, and possible suggestions and recommendations)
However, Mondal does not explicitly teach wherein the set of one or more actions are selected based on confidence indices assigned to one or more of the plurality of actions associated with the previously detected network issues in the issue cluster.
selecting a set of one or more actions for a detected network issue from among a plurality of actions associated with the previously detected network issues in an issue cluster, (FIG. 5, Steps 504-514, Col. 13, Lines 59-65, identifying a set of tasks to address an issue from a repository of tasks associated with the issue event specified, wherein the tasks are selected upon being dispatched) wherein the set of one or more actions are selected based on confidence indices assigned to one or more of the plurality of actions associated with the previously detected network issues in the issue cluster. (FIG. 5, Step 508, Col. 14, Lines 40-54, wherein the set of actions are selected based upon abnormality status, i.e. a confidence indices, assigned to the task associated with previous network issues)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the action selection described in Mondal to further incorporate Louca’s techniques for determining task abnormality in order to ensure tasks are generated properly without inefficiently utilizing network resources. 

Claim 2	Mondal in view of Louca teaches Claim 1, and further teaches wherein the network issue and the plurality of detected network issues are represented as feature vectors indicative of one or more of: a key performance indicator (KPI) from the telemetry data captured in the network, (Mondal, ¶0021 and ¶022, wherein network operations are represented as key performance indicators based off of aggregations of multiple network performance data) a KPI predicted by the machine learning model, or an amount of deviation between a KPI from the telemetry data and a KPI predicted by the machine learning model.

Claim 3	Mondal in view of Louca teaches Claim 1, and further teaches wherein the context data for the detected network issue is indicative of at least one of: a relevance score, a user-defined description, an action rating for an action in the selected set of one or more actions, or network configuration information for the network. (Mondal, ¶0053, network context)

Claim 4	Mondal in view of Louca teaches Claim 1, and further teaches wherein the plurality of previously detected network issues comprise at least one network issue detected in another network. (Mondal, FIG. 1, ¶0032, wherein the CEM covers various networks, ¶0040 and ¶0041, wherein the IM updates the KB to store issues over these various networks)

Claim 6	Mondal in view of Louca teaches Claim 1, and further teaches computing vote scores for each of the previously detected network issues, (Louca, Col, 2, Lines 44-54, calculating a device score for as network remediation tasks are performed, i.e. the system maintains a score record for each previously detected network issue) wherein the vote scores are weighted based on the confidence indices assigned to the one or more of the plurality of actions; (Louca, Col. 15, Lines 18-19, wherein a vote score for a current task is weighed, i.e. removed or kept, based upon the abnormality status assigned to a task) and
selecting the set of one or more actions using the computed vote scores. (Louca, Col. 15, Lines 51-55, displaying the selected tasks)

Claims 10-13 and 15 are taught by Mondal in view of Louca as described for Claims 1-4 and 6 respectively. 
Claims 19 is taught by Mondal in view of Louca as described for Claim 1.

3.	Claims 7-9 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mondal et al. (US 20140068348 A1) in view of Louca et al. (US 10484257 B1) in further view of Rai et al. (US 20180357292 A1).

Claim 7	Mondal in view of Louca teaches Claim 1, but does not explicitly teach 
receiving, at the network assurance service and via the user interface, an instruction to automatically enforce the selected set of one or more actions in the network for the detected network issue; and
initiating, by the network assurance service and after receiving the instruction, performance of the selected set of one or more actions in the network. 
From a related technology, Rai teaches 
receiving, at the network assurance service and via the user interface, an instruction to automatically enforce the selected set of one or more actions in the network for the detected network issue; (FIG. 8, step 806, ¶0143, receiving either indication of whether an asset is anomalous or not, wherein an indication that the asset is anomalous comprises an instruction to determine that the asset being indicated as anomalous) and
initiating, by the network assurance service and after receiving the instruction, performance of the selected set of one or more actions in the network. (FIG. 8, step 808, ¶0144, modifying an anomaly detection rule based on the input) 
It would be obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the teaching of Mondal to incorporate the user feedback mechanisms taught by Rai in order to incorporate knowledge from the user to prevent false identifications (Rai, ¶0143)

Claim 8	Mondal in view of Louca and Rai teaches Claim 7, and further teaches
computing, by the network assurance service, a trust score based on the received instruction to automatically enforce the selected set of one or more actions in the network; (Rai, FIG. 8, step 808, ¶0144, modifying an anomaly detection rule based on the input, wherein the anomaly detection rule comprises a trust score of an asset)  and
sending, by the network assurance service and to the user interface, an option to enable automatic enforcement of actions in the network for future network issues detected by the network assurance service. (Rai, FIG. 8, step 804, ¶0141, presenting the user a user interface of a plurality of assets using the anomaly detection rules, Examiner notes that “to enable automatic enforcement…” comprises an intended use statement, and automated enforcement does not have any patentable weight, and the UI only needs to “enable”)

Claim 9	Mondal in view of Louca teaches Claim 1, but does not explicitly teach 
receiving, at the network assurance service and from the user interface, a rejection of the set of one or more actions; and 
adjusting, by the network assurance service, confidence indices assigned to the one or more actions based on the rejection.
From a related technology, Rai teaches receiving, at the network assurance service and from the user interface, a rejection of the set of one or more actions; (FIG. 8, step 806, ¶0143, receiving either indication of whether an asset is anomalous or not, wherein an indication that the asset is not anomalous comprises a rejection of the action of the asset being indicated as anomalous) and adjusting, by the network assurance service, confidence indices assigned to the one or more actions based on the rejection. (FIG. 8, step 808, ¶0144, modifying an anomaly detection rule based on the input, wherein adjust the rule, for example a test condition or threshold comprises a confidence index of the rule)
It would be obvious to one of ordinary skill in the art before the effective filing date of the claim to modify the teaching of Mondal to incorporate the user feedback mechanisms taught by Rai in order to incorporate knowledge from the user to prevent false identifications (Rai, ¶0143)

Claims 16-18 are taught by Mondal in view of Louca and Rai as described for Claims 7-9 respectively. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

Shaw et al. (US 20140164585 A1) - The intelligent operations interface information may be processed to isolate network performance problems and effectuate a prioritized resolution of the network performance problems. (Abstract)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER PALACA CADORNA whose telephone number is (571)270-0584. The examiner can normally be reached M-F 10:00-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Trost can be reached on (571) 272-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/CHRISTOPHER P CADORNA/Examiner, Art Unit 2442                                                                                                                                                                                                        
/WILLIAM G TROST IV/Supervisory Patent Examiner, Art Unit 2442